 

THIRD AMENDMENT TO LEASE

(Redmond East)

THIS THIRD AMENDMENT TO LEASE ("Third Amendment") is made and entered into as of
the _____ day of April, 2015, by and between ARDEN REALTY LIMITED PARTNERSHIP, a
Maryland limited partnership ("Landlord") and DATA I/O CORPORATION, a Washington
corporation ("Tenant").

r e c i t a l s:

A.        Carr Redmond, LLC, a Delaware limited liability company ("Original
Landlord") and Tenant entered into that certain Lease dated as of February 28,
2006 (the "Original Lease") as amended by that certain First Amendment to Lease
dated as of August 24, 2006 by and between Original Landlord and Tenant ("First
Amendment") and by that certain Second Amendment to Lease dated as of
January 31, 2011 by and between Landlord and Tenant ("Second Amendment"),
whereby Landlord leases to Tenant and Tenant leases from Landlord certain office
space located in that certain building located and addressed at 6464 185th
Avenue NE, Redmond, Washington (the "Existing Building").  The Original Lease,
as amended by the First Amendment and the Second Amendment, may be referred to
herein as the "Lease."  Landlord is the successor-in-interest to Original
Landlord.

B.        By this Third Amendment, Landlord and Tenant desire to relocate the
Existing Premises, and to otherwise modify the Lease as provided herein.

C.        Unless otherwise defined herein, capitalized terms as used herein
shall have the same meanings as given thereto in the Original Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

1.                  Existing Premises.  Landlord and Tenant hereby agree that
pursuant to the Lease, Landlord currently leases to Tenant and Tenant currently
leases from Landlord that certain office space in the Existing Building
containing 33,676 rentable square feet located on the first (1st) and second
(2nd) floors of the Existing Building as described in Section 1 of the Second
Amendment (the "Existing Premises").

2.                  Relocation of Premises.  Effective as of the date of
Substantial Completion of the Improvements (as those terms are defined in
Exhibit "C" attached hereto) therein ("Effective Date"), the Existing Premises
shall be relocated to that certain space containing approximately 20,460
rentable square feet located on the first (1st) and second (2nd) floors of the
building located at 6645 185th Avenue NE, Redmond, Washington (the "New
Building"), as outlined on the floor plans attached to this Third Amendment as
Exhibit "A" and incorporated herein by this reference (the "New Premises").  The
Effective Date is anticipated, but not guaranteed, to occur on or about July 8,
2015 and Landlord shall use commercially reasonable efforts to achieve
Substantial Completion of the Improvements on or before such date.  The New
Building is located upon the real property described in Exhibit "B" attached
hereto.

3.                  Surrender of Existing Premises.  Tenant hereby agrees to
vacate the Existing Premises and surrender and deliver exclusive possession of
the Existing Premises to Landlord on or before the Effective Date in accordance
with the provisions of Section 14 of the Original Lease.  If Tenant fails to so
vacate and surrender and deliver exclusive possession of the Existing Premises
to Landlord on or before the Effective Date, then the holdover provisions of
Section 15 of the Original Lease shall apply.  Tenant represents and warrants to
Landlord that: (i) Tenant has not heretofore assigned or sublet all or any
portion of its interest in the Lease or the Existing Premises; (ii) no other
person, firm or entity has any right, title or interest in the Lease;
(iii) Tenant has the full right, legal power and actual authority to enter into
this Third Amendment without the consent of any person, firm or entity; and
(iv) Tenant has the full right, legal power and actual authority to bind Tenant
to the terms and conditions hereof.  Tenant further represents and warrants to
Landlord that as of the date hereof there are no, and as of the Effective Date
there shall not be any, mechanics' liens or other liens encumbering all or any
portion of the Existing Premises by virtue of any act or omission on the part of
Tenant, its predecessors, contractors, agents, employees, successors or
assigns. 

 

 

 

 

4826-9353-5522.2

--------------------------------------------------------------------------------

 

 

4.                  Extended Term.  The Lease Termination Date is hereby
extended to April 30, 2021.  The period from the Effective Date through
April 30, 2021, shall be referred to herein as the "Extended Term." 
Notwithstanding anything to the contrary contained in the Lease, Tenant shall
not have any right to extend the Lease beyond the Extended Term.

5.                  Base Rent.  Notwithstanding anything to the contrary in the
Lease, during the Extended Term, Tenant shall pay, in accordance with the
provisions of this Section 5, Monthly Base Rent for the New Premises as follows:

Period

Monthly Base Rent

Annual Base Rent
Per Rentable Square Foot

Months 1 - 12*

$26,427.50

$15.50

Months 13 - 24

$27,220.33

$15.97

Months 25 - 36

$28,036.93

$16.44

Months 37 - 48

$28,878.04

$16.94

Months 49 - 60

$29,744.38

$17.45

Months 61 - 4/30/2021

$30,636.72

$17.97

*Subject to abatement as described below and including any partial calendar
month at the beginning of the Extended Term.

Notwithstanding anything to the contrary contained herein and provided that
Tenant faithfully performs all of the terms and conditions of the Lease, as
amended by this Third Amendment, Landlord hereby agrees to abate Tenant's
obligation to pay monthly Base Rent for the first ten (10) full calendar months
of the Extended Term.  During such abatement periods, Tenant shall still be
responsible for the payment of all of its other monetary obligations under the
Lease, as amended.  In the event of a default by Tenant under the terms of the
Lease, as amended, that results in early termination pursuant to the provisions
of Section 13.A of the Original Lease, then as a part of the recovery set forth
in Section 13.B of the Original Lease, Landlord shall be entitled to the
recovery of the monthly Base Rent that was abated under the provisions of this
Section 5.  The amount of Base Rent to be abated pursuant to this Section 5
above may be referred herein as the "Abated Rent Amount."  Notwithstanding the
foregoing or anything to contrary contained herein, upon written notice to
Tenant, Landlord shall have the option to purchase all or any portion of
Tenant's Abated Rent Amount by paying such amount to Tenant, in which case the
amount so paid to Tenant shall nullify an equivalent amount of abatement of
Tenant's Base Rent as to the period so designated by Landlord in Landlord's
written notice to Tenant.

6.                  Tenant's Proportionate Share.  Commencing as of the
Effective Date, (a) Tenant's Proportionate Share of Taxes and Operating Costs
shall be 57.87% of the New Building and 5.18% of the Project.  The limitation on
increases in Controllable Operating Costs specified in Section 6 of the Second
Amendment shall continue to apply throughout the Extended Term.

7.                  Improvements to the Premises.  Promptly after full execution
and delivery of this Third Amendment, Landlord shall construct leasehold
improvements within the New Premises in accordance with the Tenant Work Letter
attached hereto as Exhibit "C" and made a part hereof.  Landlord shall cause all
systems of the New Building serving the New Premises to be in good state of
repair and proper working condition as of the Effective Date.  Except as
specifically set forth in the Tenant Work Letter and this Section 7, Tenant
hereby agrees to accept the New Premises in its "as-is" condition and Tenant
hereby acknowledges that Landlord shall not be obligated to provide or pay for
any improvement work or services related to the improvement of the New
Premises.  Tenant also acknowledges that except as provided above, Landlord has
made no representation or warranty regarding the condition of the New Premises.

 

-2-

 

 

4826-9353-5522.2

--------------------------------------------------------------------------------

 

 

8.                  Contraction Option.  Provided Tenant fully and completely
satisfies each of the conditions set forth in this Section 8, Tenant shall have
the one time option ("Contraction Option") to terminate the Lease (as amended)
as to a portion of the Suite 100 (generally in the northwest corner of Suite
100) consisting of between 1,000 and 3,000 rentable square feet as designated by
Tenant and reasonably approved by Landlord (the "Contraction Space").  In order
to exercise the Contraction Option, Tenant must fully and completely satisfy
each and every one of the following conditions:  (a) Tenant must give Landlord
written notice ("Contraction Notice") of its exercise of the Contraction Option,
which Contraction Notice must (i) state the effective date of such termination
("Contraction Date"), which date must be after the last day of the thirtieth
(30th) full calendar month of the Extended Term, (ii) be delivered to Landlord
at least one hundred twenty (120) days prior to the Contraction Date, and
(iii) designate the Contraction Space (which designation shall be subject to the
parameters described in this Section 8 above and shall be subject to Landlord's
reasonable approval); and (b) at the time of the delivery of the Contraction
Notice to Landlord, Tenant shall not be in default under the Lease, as amended,
after expiration of applicable notice and cure periods.  If Tenant properly
exercises its Contraction Option, (A) upon the Contraction Date, the Contraction
Space shall no longer be a part of the New Premises and Tenant shall have
surrendered and delivered exclusive possession of the Contraction Space to
Landlord and, thereupon, Tenant's Proportionate Share and Tenant's parking
allocation shall be reduced on a pro rata basis, (B) notwithstanding
Section 8(A) above, from and after the Contraction Date, Tenant shall still be
required to pay Base Rent for the Contraction Space throughout the remainder of
the Extended Term, but the rate of Base Rent payable for such space shall be
reduced from the rate specified in Section 5 of this Third Amendment above by
$12.50 per rentable square foot of the Contraction Space per year, and
(C) Landlord and Tenant shall execute a new amendment to the Lease documenting
such modification to the New Premises upon the terms specified in this
Section 8.  If Tenant fails to timely surrender exclusive possession of the
Contraction Space to Landlord, then the holdover provisions of Section 15 of the
Original Lease shall apply with respect to such Contraction Space.  Following
the surrender of the Contraction Space to Landlord, and when Landlord secures a
new tenant for the Contraction Space, Landlord shall perform the following work
(collectively, the "Demising Work"):  (1) install a full-height demising wall(s)
to separate the Contraction Space from Tenant’s remaining space in the New
Premises; and (2) separate the systems serving the Contraction Space from
Tenant’s remaining space in the New Premises.  Tenant shall reimburse Landlord
for the costs incurred by Landlord for such demising wall(s) within ten (10)
business days after delivery of an invoice therefor; however, the cost of
systems separation and all other costs of such separation shall be borne solely
by Landlord.  If Tenant properly exercises its Contraction Option, Tenant hereby
acknowledges that Landlord will be performing such demising work during the
Extended Term, and Landlord's performance of such work shall not be deemed a
constructive eviction of Tenant, nor shall Tenant be entitled to any abatement
of rent in connection therewith.  However, Landlord shall use commercially
reasonable efforts to conduct those portions of the Demising Work which are most
likely to be disruptive to Tenant's business (specifically including, but not
limited to, demolition work) either (i) during non-business hours, or (ii) on
weekends, and to the extent that any disruptive work needs to be done during
normal business hours, Landlord shall endeavor to complete such portion of the
work in as minimally disruptive a manner as practicable.  Once commenced,
Landlord shall diligently pursue the completion of the Demising Work.

9.                  Parking.  In lieu of the parking to which Tenant is entitled
under the Lease, effective as of the Effective Date and continuing throughout
the Extended Term, Tenant shall be entitled to a parking allowance of two point
five (2.5) parking spaces in the New Building's parking facility per 1,000
rentable square feet of the New Premises (i.e., fifty-one (51)) spaces as of the
Effective Date).  Forty-six (46) of such spaces shall be for unreserved parking
and five (5) of such parking spaces shall be located at the front entry of the
parking facility and reserved for Tenant's exclusive use and Landlord shall
label such spaces with Tenant's company name.  Except as set forth in this
Section 9, all other terms and conditions of Section 26(z) of the Lease shall
apply to Tenant's lease of such unreserved parking spaces.

10.              Security Deposit.  Landlord and Tenant acknowledge that
Landlord currently holds a Security Deposit in the amount of $44,888.64. 
Throughout the Extended Term, Landlord shall continue to hold the Security
Deposit in accordance with and subject to, the terms and conditions of
Section 20 of the Original Lease. 

 

-3-

 

 

4826-9353-5522.2

--------------------------------------------------------------------------------

 

 

11.              Signage.  Subject to this Section 11, Tenant shall be entitled
to install, at Tenant's sole cost and expense, one (1) sign on the exterior of
the New Building ("Signage").  The graphics, materials, size, color, design,
lettering, lighting (if any), specifications and exact location of the Signage
(collectively, the "Signage Specifications") shall be subject to the prior
written approval of Landlord, which approval shall not be unreasonably
withheld.  In addition, the Signage and all Signage Specifications therefore
shall be subject to Tenant's receipt of all required governmental permits and
approvals, shall be subject to all applicable governmental laws and ordinances,
and all covenants, conditions and restrictions affecting the New Building. 
Tenant hereby acknowledges that, notwithstanding Landlord's approval of the
Signage and/or the Signage Specifications therefor, Landlord has made no
representations or warranty to Tenant with respect to the probability of
obtaining such approvals and permits.  In the event Tenant does not receive the
necessary permits and approvals for the Signage, Tenant's and Landlord's rights
and obligations under the remaining provisions of the Lease (as amended) shall
not be affected.  The cost of installation of the Signage, as well as all costs
of design and construction of such Signage and all other costs associated with
such Signage, including, without limitation, permits, maintenance and repair,
shall be the sole responsibility of Tenant.  The rights to the Signage shall be
personal to the originally named Tenant and may not be transferred.  Should the
Signage require maintenance or repairs as determined in Landlord's reasonable
judgment, Landlord shall have the right to provide written notice thereof to
Tenant and Tenant shall cause such repairs and/or maintenance to be performed
within thirty (30) days after receipt of such notice from Landlord at Tenant's
sole cost and expense.  Should Tenant fail to perform such maintenance and
repairs within the period described in the immediately preceding sentence,
Landlord shall have the right to cause such work to be performed and to charge
Tenant, as Additional Rent, for the cost of such work.  Upon the expiration or
earlier termination of the Lease (as amended), Tenant shall, at Tenant's sole
cost and expense, cause the Signage to be removed from the exterior of the New
Building and shall cause the exterior of the New Building to be restored to the
condition existing prior to the placement of such Signage.  If Tenant fails to
remove such Signage and to restore the exterior of the New Building as provided
in the immediately preceding sentence within thirty (30) days following the
expiration or earlier termination of the Lease (as amended), then Landlord may
perform such work, and all costs and expenses incurred by Landlord in so
performing such work shall be reimbursed by Tenant to Landlord within ten (10)
days after Tenant's receipt of invoice therefor.  The immediately preceding
sentence shall survive the expiration or earlier termination of the Lease (as
amended).

12.              Payments to Landlord.  Notwithstanding anything to the contrary
contained in the Lease, any and all amounts due and payable by Tenant to
Landlord shall be in the form of (i) business checks, (ii) wire transfers,
(iii) electronic funds transfers, and (iv) automated clearing house payments. 
Any other forms of payment are not acceptable to Landlord including, without
limitation (1) cash or currency, (2) cashier's checks and money orders, (3)
traveler's checks, (4) payments from credit unions or other non-bank financial
institutions, (5) multiple payments for one (1) scheduled payment, and (6) third
party checks.

13.              Brokers.  Each party represents and warrants to the other that
no broker, agent or finder negotiated or was instrumental in negotiating or
consummating this Third Amendment other than the Broderick Group, Inc.
(representing Landlord) and Jones Lang LaSalle (representing Tenant), each of
whom shall be compensated by Landlord pursuant to a separate agreement.  Each
party further agrees to defend, indemnify and hold harmless the other party from
and against any claim for commission or finder's fee by any other person or
entity who claims or alleges that they were retained or engaged by the first
party or at the request of such party in connection with this Third Amendment.

14.              Defaults.  Tenant hereby represents and warrants to Landlord
that, as of the date of this Third Amendment, Tenant is in full compliance with
all terms, covenants and conditions of the Lease and that there are no breaches
or defaults under the Lease by Landlord or Tenant, and that Tenant knows of no
events or circumstances which, given the passage of time, would constitute a
default under the Lease by either Landlord or Tenant.

15.              No Further Modification.  Except as set forth in this Third
Amendment, all of the terms and provisions of the Lease shall apply during the
Extended Term and shall remain unmodified and in full force and effect. 
Effective as of the date hereof, all references to the "Lease" shall refer to
the Lease as amended by this Third Amendment.

 

-4-

 

 

4826-9353-5522.2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

"LANDLORD"                                              ARDEN REALTY LIMITED
PARTNERSHIP,
a Maryland limited partnership

By:     ARDEN REALTY, INC.,
a Maryland corporation
Its:  Sole General Partner

By://S//Scott El Lyle

Its: Scott E. Lyle

"TENANT"                                                     DATA I/O
CORPORATION,
a Washington corporation

By://S//Anthony Ambrose

Print Name: Anthony Ambrose

Title: President and CEO

 

 

-5-

 

 

4826-9353-5522.2

--------------------------------------------------------------------------------

 

 

STATE OF WASHINGTON )

)

COUNTY OF King     )

I certify that I know or have satisfactory evidence that Anthony Ambrose is the
person who appeared before me, and said person acknowledged that he/she signed
this instrument, on oath stated that he/she was authorized to execute the
instrument and acknowledged it as the tenant of Arden Realty Inc. to be the free
and voluntary act of such party for the uses and purposes mentioned in the
instrument.

Dated: 4/10/15

//S//Nita Ki-Hee Ku
(Signature)
Nita Ki-Hee Ku

(Seal or
stamp)                                                                       
(Name legibly printed or stamped)

 

Notary Public in and for the State of Washington

residing at Redmond
                                                                                   
My appointment expires 1/21/2018

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

-6-

 

 

4826-9353-5522.2



--------------------------------------------------------------------------------

 

 

 

 


State of California)

County of Los Angeles)

On 6/1/15 before me, Sherry M. Hunter-Fine,

                                                                                                                                
(here insert name and title of the officer)

personally appeared Scott Lyle, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature //S//Sherry M. Hunter-Fine  (Seal)

 

 

 

-7-

 

 

4826-9353-5522.2

--------------------------------------------------------------------------------

 

 

EXHIBIT "A"

 

FLOOR PLAN OF NEW PREMISES

 

First floor layout

 

Second floor layout

[x15081214153700.gif]

 

This Exhibit "A" is provided for informational purposes only and is intended to
be only an approximation of the layout of the New Premises and shall not be
deemed to constitute any representation by Landlord as to the exact layout or
configuration of the New Premises.

 

bclFooter

 

EXHIBIT "A"

-1-

 

 

4826-9353-5522.2



--------------------------------------------------------------------------------

 

 

[x15081214153701.gif]

 

 


 

EXHIBIT "A"

-2-

 

 

4826-9353-5522.2



--------------------------------------------------------------------------------

 

 

EXHIBIT "B"

LEGAL DESCRIPTION FOR NEW BUILDING

THAT PORTION OF LOTS 13 AND 14 OF REDMOND EAST BUSINESS CAMPUS RECORDED IN
VOLUME 135 OF PLATS AT PAGES 16 & 17, RECORDS OF KING COUNTY, WASHINGTON MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT THE NE CORN[R OF SAID LOT 14;
THENCE ALONG THE EAST LINE OF SAID LOTS 14 & 13 SOUTH 00 34'06" WEST 259'.00
FEET TO A LINE PARALLEL WITH AND 59.00 FEET SOUTH OF THE NORTH LINE OF SAID LOT
13; THENCE ALONG SAID PARALLEL LINE NORTH 89 25'54" WEST 309.78 FEET TO THE WEST
LINE OF SAID LOT 13; THENCE ALONG THE WEST LINE OF SAID LOTS 13 & 14 NORTH 00
34'06" EAST 259.00 FEET TO THE NORTHWEST CORNER OF SAID LOT 14; THENCE ALONG THE
NORTH LINE THEREOF SOUTH 89 25'54" EAST 309.78 FEET TO THE POINT OF BEGINNING.
SUBJECT TO AND TOGETHER WITH EASEMENTS OF RECORD.

 

EXHIBIT "B"

-1-

 

 

4826-9353-5522.2

--------------------------------------------------------------------------------

 

 

EXHIBIT "C"

TENANT WORK LETTER

[DATA I/O CORPORATION]

This Tenant Work Letter shall set forth the terms and conditions relating to the
renovation of the tenant improvements in the New Premises.  This Tenant Work
Letter is essentially organized chronologically and addresses the issues of the
construction of the New Premises, in sequence, as such issues will arise.

SECTION 1

CONSTRUCTION DRAWINGS FOR THE PREMISES

Landlord shall construct the improvements in the New Premises and the New
Building (the "Improvements") pursuant to that certain [DESCRIPTION OF AGREED
UPON PLANS AND THEIR DATE TO BE INSERTED] (collectively, the "Plans").  Also
included in the Improvements, Landlord shall perform HVAC control upgrades,
which upgrades shall consist of removing the existing Carrier VVT control system
and replacing with Alerton Energy Management controls platform.  All HVAC
components shall be evaluated and replaced as reasonably determined by Landlord
to be appropriate to operate in a manner consistent with a suburban tech/office
building.  Unless specifically noted to the contrary on the Plans, the
Improvements shall be constructed using quantities, specifications and materials
that are standard for the New Building as determined by Landlord.  If determined
by Landlord to be necessary, based upon the Plans, Landlord shall cause the
Architect to prepare detailed plans and specifications for the Improvements
("Working Drawings").  Landlord shall then forward the Working Drawings to
Tenant for Tenant's approval.  Tenant shall approve or reasonably disapprove any
draft of the Working Drawings within three (3) business days after Tenant's
receipt thereof; provided, however, that (i) Tenant shall not be entitled to
disapprove any portion, component or aspect of the Working Drawings which are
consistent with the Plans unless Tenant agrees to pay for the additional cost
resulting from such change in the Plans as part of the Over-Allowance Amount
pursuant to Section 2 below, and (ii) any disapproval of the Working Drawings by
Tenant shall be accompanied by a detailed written explanation of the reasons for
Tenant's disapproval.  Failure of Tenant to reasonably disapprove any draft of
the Working Drawings within said three (3) business day period shall be deemed
to constitute Tenant's approval thereof.  The Working Drawings, as approved by
Landlord and Tenant, may be referred to herein as the "Approved Working
Drawings."  Tenant shall make no changes or modifications to the Plans or the
Approved Working Drawings without the prior written consent of Landlord.

SECTION 2

OVER-ALLOWANCE AMOUNT

In the event any revisions, changes, or substitutions are made with Tenant's
consent to the Plans or the Approved Working Drawings or the Improvements, any
additional costs which arise in connection with such revisions, changes or
substitutions shall be considered to be an "Over-Allowance Amount."  The
Over-Allowance Amount shall be paid by Tenant to Landlord, as Additional Rent,
within ten (10) days after Tenant's receipt of invoice therefor.  The
Over-Allowance Amount shall be disbursed by Landlord prior to the disbursement
of any portion of Landlord's contribution to the construction of the
Improvements.

SECTION 3

RETENTION OF CONTRACTOR;
WARRANTIES AND GUARANTIES

Landlord hereby assigns to Tenant all warranties and guaranties by the
contractor who constructs the Improvements (the "Contractor") relating to the
Improvements, and Tenant hereby waives all claims against Landlord relating to,
or arising out of the construction of, the Improvements.  The Contractor shall
be designated and retained by Landlord to construct the Improvements.

 

EXHIBIT "C"

-1-

 

 

4826-9353-5522.2

--------------------------------------------------------------------------------

 

 

SECTION 4

TENANT'S COVENANTS

Tenant shall, at no cost to Tenant, cooperate with Landlord and the space
planner or architect retained by Landlord ("Architect") to cause a Notice of
Completion (or its equivalent) to be recorded in the office of the Recorder of
the County in which the New Building is located in accordance with applicable
statutes upon completion of construction of the Improvements.

SECTION 5

COMPLETION OF THE IMPROVEMENTS

5.1       Substantial Completion.  For purposes of this Third Amendment,
"Substantial Completion" of the Improvements in the New Premises shall occur
upon the completion of construction of the Improvements in the New Premises
pursuant to the Approved Working Drawings, with the exception of any punch list
items and any tenant fixtures, work-stations, built-in furniture, or equipment
to be installed by Tenant.

5.2       Delay of the Substantial Completion of the New Premises.  Except as
provided in this Section 5.2, the Effective Date shall occur as set forth in the
Third Amendment.  If there shall be a delay or there are delays in the
Substantial Completion of the Improvements in the New Premises as a result of
the following (collectively, "Tenant Delays"):

5.2.1    Tenant's failure to timely approve any matter requiring Tenant's
approval;

5.2.2    A breach by Tenant of the terms of this Tenant Work Letter or the
Lease;

5.2.3    Tenant's request for changes in the Plans, Working Drawings or Approved
Working Drawings;

5.2.4    Changes in any of the Plans, Working Drawings or Approved Working
Drawings because the same do not comply with applicable laws;

5.2.5    Tenant's requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
anticipated date of Substantial Completion of the Improvements in the New
Premises, or which are different from, or not included in, Landlord's standard
improvement package items for the New Building; or

5.2.6    Any other acts or omissions of Tenant, or its agents, or employees;

then, notwithstanding anything to the contrary set forth in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Improvements in the New Premises, the date of Substantial
Completion thereof shall be deemed to be the date that Substantial Completion
would have occurred if no Tenant Delay or Delays, as set forth above, had
occurred.

SECTION 6

MISCELLANEOUS

6.1       Tenant's Representative.  Prior to commencement of construction of the
Improvements, Tenant shall, by written notice to Landlord, designate an
individual to act as Tenant's sole representative with respect to the matters
set forth in this Tenant Work Letter, who, until further notice to Landlord,
shall have full authority and responsibility to act on behalf of the Tenant as
required in this Tenant Work Letter.

6.2       Landlord's Representative.  Prior to commencement of construction of
the Improvements, Landlord shall designate a representative with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.

 

EXHIBIT "C"

-2-

 

 

4826-9353-5522.2

--------------------------------------------------------------------------------

 

 

6.3       Time of the Essence in This Tenant Work Letter.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.  Time is of the essence with respect to Tenant's and Landlord's
obligations under this Tenant Work Letter.

6.4       Early Entry.  Provided that Tenant and its agents do not unreasonably
interfere with Landlord's work in the Premises, Landlord shall allow Tenant
access to the Premises beginning on the date estimated to be two (2) weeks prior
to Substantial Completion of the Improvements for the purpose of Tenant
installing furniture and equipment in the New Premises.  Prior to Tenant's entry
into the New Premises as permitted by the terms of this Section 6.4, Tenant
shall submit certificates of insurance reasonably acceptable to Landlord and
shall submit a schedule to Landlord (and Landlord's contractor, if so requested
by Landlord), for their approval, which schedule shall detail the timing and
purpose of Tenant's entry.  Tenant shall hold Landlord harmless from and
indemnify, protect and defend Landlord against any loss or damage to the New
Building or New Premises and against injury to any persons caused by Tenant's
actions pursuant to this Section 6.4.

 

EXHIBIT "C"

-3-

 

 

4826-9353-5522.2

--------------------------------------------------------------------------------

 

 

SCHEDULE 1 TO EXHIBIT “C”

THE PLANS

 

Detailed permit version of plans

 

EXHIBIT "C"

-4-

 

 

4826-9353-5522.2